      Case 5:21-cv-00072 Document 10 Filed on 08/05/21 in TXSD Page 1 of 2
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                                UNITED STATES DISTRICT COURT                                   August 05, 2021
                                 SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk
                                      LAREDO DIVISION

CITY OF LAREDO,                                      §
                                                     §
         Plaintiff,                                  §
VS.                                                  §   CIVIL ACTION NO. 5:21-CV-72
                                                     §
THE UNITED STATES OF AMERICA, et                     §
al,                                                  §
                                                     §
         Defendants.                                 §

                                                ORDER

        Pending is Plaintiff City of Laredo’s Opposed Request for Emergency Hearing (Dkt. 9).

Prior to granting Plaintiff’s request, the Court determines that further clarification of Plaintiff’s

suit is necessary to ensure an efficient and correct resolution of this matter.

        Federal courts are restricted to resolving “the legal rights of litigants in actual

controversies.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013). Although Plaintiff

lists a variety of statutes that confer subject matter jurisdiction to the Court or authorize injunctive

relief, Plaintiff does not state or explain the actual legal basis for its claim, i.e., it does not state a

cause of action. (See Dkt. 1 at 3.) Indeed, in arguing that it would likely succeed on the merits,

Plaintiff’s Complaint (Dkt. 1) begs the question: what is it likely to succeed on the merits of? The

Complaint (Dkt. 1) does not claim a legal right based in the Constitution, statute, or the common

law. While the Court could perhaps infer some claim from Plaintiff’s scattershot invocation of

various statutes, Plaintiff is not a pro se litigant whose pleadings are afforded “liberal

construction.” See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Plaintiff is a represented municipal

entity asking the Court for an injunction against the United States, its governmental agencies, and

various high-level officials.
      Case 5:21-cv-00072 Document 10 Filed on 08/05/21 in TXSD Page 2 of 2




       Accordingly, it is hereby ORDERED that Plaintiff City of Laredo file a clarification of the

particular claim or claims it asserts against Defendants. See Wagner v. First Horizon Pharm. Corp.,

464 F.3d 1273, 1275 (11th Cir. 2006) (“We also remind district courts of their supervisory

obligations to sua sponte order repleading pursuant to Federal Rule of Civil Procedure 12(e) when

a shotgun complaint fails to link adequately a cause of action to its factual predicates.”); see also

Momenian v. Davidson, 878 F.3d 381, 391 (D.C. Cir. 2017) (noting that a district court can sua

sponte order a plaintiff to submit a more definite statement where the allegations are “sufficiently

unclear”). Plaintiff’s clarification must be filed no later than August 6, 2021 at 12:00PM. Failure

to do so will preclude the Court’s consideration of the Opposed Request for Emergency Hearing

(Dkt. 9). Further, if no clarification is filed, the briefing schedule set out in the Court’s July 29,

2021 order (Dkt. 8) will remain in effect.

       IT IS SO ORDERED.

       SIGNED this 5th day of August, 2021.


                                                  ___________________________________
                                                  Diana Saldaña
                                                  United States District Judge
